Exhibit 10.8

MEZZANINE LOAN AGREEMENT

between

KBS REIT ACQUISITION II, LLC, a Delaware limited liability company

and

Wells Fargo Bank, National Association

Entered into as of July 6, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS    1         1.1.   DEFINED TERMS    1         1.2.  
EXHIBITS INCORPORATED    5 ARTICLE 2. LOAN    5         2.1.   LOAN    5
        2.2.   LOAN UNSECURED    5         2.3.   LOAN FEE    5         2.4.  
NOTE    5         2.5.   PURPOSE    5         2.6.   INTEREST; PAYMENTS    5
        2.7.   BORROWING AND REPAYMENT    5         2.8.   CREDIT FOR PRINCIPAL
PAYMENTS    5         2.9.   MATURITY DATE    6         2.10.   FIRST OPTION TO
EXTEND    6         2.11.   SECOND OPTION TO EXTEND    6         2.12.  
GUARANTY(S)    7 ARTICLE 3. DISBURSEMENT    8         3.1.   CONDITIONS
PRECEDENT    8   (a)        Compliance    8   (b)        Documentation    8  
(c)        Approval of Lender’s Counsel    8   (d)        Disbursement
Certification    8         3.2.   ACCOUNT, PLEDGE AND ASSIGNMENT, AND
DISBURSEMENT AUTHORIZATION    8         3.3.   FUNDS TRANSFER DISBURSEMENTS    8
ARTICLE 4. REPRESENTATIONS AND WARRANTIES    10         4.1.  
AUTHORITY/ENFORCEABILITY    10         4.2.   BINDING OBLIGATIONS    10
        4.3.   FORMATION AND ORGANIZATIONAL DOCUMENTS    10         4.4.   NO
VIOLATION    10         4.5.   LITIGATION    10         4.6.   FINANCIAL
CONDITION    10         4.7.   NO MATERIAL ADVERSE CHANGE    10         4.8.  
ACCURACY    11         4.9.   TAX LIABILITY    11         4.10.   NO
SUBORDINATION    11         4.11.   PERMITS; FRANCHISES    11         4.12.  
OTHER OBLIGATIONS    11         4.13.   BUSINESS LOAN    11         4.14.   TAX
SHELTER REGULATIONS    11

 

i



--------------------------------------------------------------------------------

ARTICLE 5. COVENANTS OF BORROWER    13         5.1.    OTHER INDEBTEDNESS    13
        5.2.    MERGER, CONSOLIDATION, SALE OF ASSETS    13         5.3.   
GUARANTEES    13         5.4.    EXPENSES    13         5.5.    ERISA COMPLIANCE
   14         5.6.    EXISTENCE    14         5.7.    TAXES AND OTHER
LIABILITIES    14         5.8.    NOTICE    14         5.9.    INSURANCE    14
        5.10.    FACILITIES    14         5.11.    RETURN OF CAPITAL    15
        5.12.    LIQUIDITY REQUIREMENT    15 ARTICLE 6. REPORTING COVENANTS   
18         6.1.    FINANCIAL INFORMATION    18         6.2.    BOOKS AND RECORDS
   18 ARTICLE 7. DEFAULTS AND REMEDIES    18         7.1.    DEFAULT    18   
(a)        Payment; Performance    18    (b)        Performance of Other
Obligations    19    (c)        Attachment    19    (d)        Representations
and Warranties    19    (e)        Voluntary Bankruptcy; Insolvency; Dissolution
   19    (f)        Involuntary Bankruptcy    19    (g)        Partners;
Guarantors    19    (h)        Death or Incapacity of Borrower    20   
(i)        Change In Management or Control    20    (j)        Transfer of
Assets    20         7.2.    ACCELERATION UPON DEFAULT; REMEDIES    20
        7.3.    RIGHT OF CONTEST    20 ARTICLE 8. MISCELLANEOUS PROVISIONS    20
        8.1.    INDEMNITY    20         8.2.    FORM OF DOCUMENTS    21
        8.3.    NOTICES    21         8.4.    RELATIONSHIP OF PARTIES    21
        8.5.    ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT    21         8.6.   
IMMEDIATELY AVAILABLE FUNDS    21         8.7.    LENDER’S CONSENT    22
        8.8.    LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION    23
        8.9.    SEVERABILITY    24         8.10.    NO WAIVER; SUCCESSORS    24
        8.11.    TIME    24

 

ii



--------------------------------------------------------------------------------

        8.12.    HEADINGS    24         8.13.    GOVERNING LAW    24
        8.14.    USA PATRIOT ACT NOTICE    25         8.15.    INTEGRATION;
INTERPRETATION    25         8.16.    JOINT AND SEVERAL LIABILITY    26
        8.17.    COUNTERPARTS    26

 

EXHIBIT A    Documents    1 EXHIBIT B    Transfer Authorizer Designation    1

 

iii



--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT

THIS MEZZANINE LOAN AGREEMENT (“Agreement”) is entered into as of July 6, 2006,
by and between KBS REIT ACQUISITION II, LLC, a Delaware limited liability
company (“Borrower”), and Wells Fargo Bank, National Association (“Lender”).

R E C I T A L

WHEREAS, Wells Fargo Bank, National Association (“Mortgage Lender”) has made a
loan in the original principal amount of Fourteen Million Seven Hundred Thousand
and No/100 Dollars ($14,700,000.00) (the “Mortgage Loan”) to KBS Sabal Pavilion,
LLC, a Delaware limited liability company (the “Mortgage Borrower”), which
Mortgage Loan is evidenced by the Mortgage Loan Documents;

WHEREAS, Borrower is the legal and beneficial owner of all of the membership
interests in Mortgage Borrower;

WHEREAS, Borrower has requested Lender to make a loan to it in the aggregate
principal amount of Four Million Eight Hundred Ninety-Eight Thousand and No/100
Dollars ($4,898,000.00) (the “Loan”); and

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Borrower has entered into, among other things, that certain Pledge
and Security Agreement, dated as of the date hereof, in favor of Lender (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Pledge Agreement”), pursuant to which Borrower has granted to Lender
a first priority security interest in the Collateral (as defined in the Pledge
Agreement), including its limited liability company interests in Mortgage
Borrower, as security for the Debt;

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

ARTICLE 1. DEFINITIONS

 

  1.1. DEFINED TERMS. The following capitalized terms generally used in this
Agreement shall have the meanings defined or referenced below. Certain other
capitalized terms used only in specific sections of this Agreement are defined
in such sections.

“Account” - means an account with Lender, account number 4121364293, in the name
of Borrower or Borrower’s designee into which Loan proceeds will be deposited.

“Affiliates” - as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings,



--------------------------------------------------------------------------------

the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means (a) the possession, directly or indirectly, of the
power to vote ten percent (10%) or more of all interests having voting power for
the election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting interests or by contract or otherwise, or (b) the ownership
of a general partnership interest or a limited partnership interest (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests or other ownership interests of such Person.

“Agreement” - shall have the meaning ascribed to such term in the preamble
hereto.

“Bankruptcy Code” - means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.

“Borrower” - means KBS REIT ACQUISITION II, LLC, a Delaware limited liability
company.

“Business Day” - means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of Lender are open to the public for carrying on
substantially all of Lender’s business functions. Unless specifically referenced
in this Agreement as a Business Day, all references to “days” shall be to
calendar days.

“Collateral” – shall have the meaning ascribed to such term in the Pledge
Agreement.

“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums, fees and expenses due to
Lender in respect of the Loan under the Note, this Agreement, the Pledge
Agreement, the Indemnity Agreement or any other Loan Document.

“Default” - shall have the meaning ascribed to such term in that certain Section
entitled Default.

“Disbursement Date” shall mean the date upon which proceeds of the Loan and the
Mortgage Loan are disbursed.

“First Extended Maturity Date” - means April 7, 2007.

“First Option to Extend” - means Borrower’s option, subject to the terms and
conditions of that certain Section entitled First Option to Extend, to extend
the term of the Loan from the Maturity Date to the First Extended Maturity Date.

“Guarantor” - means KBS LIMITED PARTNERSHIP, a Delaware limited partnership,
PETER M. BREN, an individual, LINDA BREN, an individual,

 

2



--------------------------------------------------------------------------------

CHARLES J. SCHREIBER, JR., an individual, SCHREIBER TRUST, also known as THE
SCHREIBER COMMUNITY PROPERTY TRUST, established March 18, 1991, as amended, a
trust, JILL KALIONZES SCHREIBER, an individual, PETER McMILLAN, an individual,
TERESA STREMPEK, an individual, KEITH HALL, an individual, and TONYA HALL, an
individual, and any other person or entity who, or which, in any manner, is or
becomes obligated to Lender under any guaranty now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).

“KBS REIT” - means the KBS Real Estate Investment Trust, Inc.

“Lender” - means Wells Fargo Bank, National Association.

“Loan” - means the principal sum that Lender agrees to lend and Borrower agrees
to borrow pursuant to the terms and conditions of this Agreement: Four Million
Eight Hundred Ninety-Eight Thousand and 00/100ths Dollars ($4,898,000.00).

“Loan Documents” - means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit A as Loan Documents.

“Management Agreement” shall mean the Management Agreement by and between
Mortgage Borrower and Manager, as such agreement may be amended, restated,
replaced, supplemented or otherwise modified from time to time with Lender’s
consent, for the Property, together with all other agreements relating to the
management, leasing, development or marketing of the Property, entered into by
or on behalf of Mortgage Borrower, as such agreements may be amended, restated,
replaced, supplemented or otherwise modified from time to time with Lender’s
consent (to the extent required hereby).

“Manager” shall mean CB Richard Ellis, or any other Person approved in
accordance with the terms and conditions of the Mortgage Loan Documents and the
Loan Documents.

“Maturity Date” - means January 7, 2007.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of the State of
California.

“Mortgage” – means that certain Mortgage, Assignment of Leases and Rents and
Security Agreement, dated as of the date hereof, made by Mortgage Borrower in
favor of Wells Fargo Bank, National Association.

“Mortgage Borrower” shall have the meaning set forth in the Recitals.

 

3



--------------------------------------------------------------------------------

“Mortgage Lender” shall have the meaning set forth in the Recitals.

“Mortgage Loan” shall have the meaning set forth in the Recitals.

“Mortgage Loan Documents” shall mean, collectively, the documents delivered to
Mortgage Lender in connection with the Mortgage Loan, as amended, restated,
replaced, supplemented or otherwise modified from time to time with Lender’s
consent.

“Note” - means that certain Note of even date herewith, in the original
principal amount of the Loan, executed by Borrower and payable to the order of
Lender, as hereafter amended, supplemented, replaced or modified.

“Original Maturity Date” - means the Maturity Date.

“Other Related Documents” - means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit A as Other Related Documents.

“Participant” - shall have the meaning ascribed to such term in that certain
Section entitled Loan Sales and Participations; Disclosure of Information.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

“Pledge Agreement” – means that certain Pledge and Security Agreement entered
into as of the date hereof by and between Borrower and Lender.

“Prime Rate” - means a base rate of interest which Lender establishes from time
to time and which serves as the basis upon which the effective rates of interest
are calculated for those loans making reference thereto. Any change in an
effective rate due to a change in the Prime Rate shall become effective on the
day each such change is announced within Lender.

“Property” – means that certain real property and all improvements thereon,
including that certain office building known as “Sabal Pavilion I” located at
3620 Queen Palm Drive, in Tampa, Florida.

“Second Extended Maturity Date” - means July 7, 2007.

“Second Option to Extend” - means Borrower’s option, subject to the terms and
conditions of that certain Section entitled Second Option to Extend, to extend
the term of the Loan from the First Extended Maturity Date to the Second
Extended Maturity Date.

 

4



--------------------------------------------------------------------------------

  1.2. EXHIBITS INCORPORATED. All exhibits, schedules or other items attached
hereto are incorporated into this Agreement by such attachment for all purposes.

ARTICLE 2. LOAN

 

  2.1. LOAN. By and subject to the terms of this Agreement and each other
document identified on Exhibit A hereto as a Loan Document, Lender agrees to
lend to Borrower and Borrower agrees to borrow from Lender up to the principal
sum of Four Million Eight Hundred Ninety-Eight Thousand and 00/100ths Dollars
($4,898,000.00).

 

  2.2. LOAN COLLATERAL. This Loan is secured by the Collateral as defined in the
Pledge Agreement.

 

  2.3. LOAN FEE. Upon, and in consideration of, the execution by Lender of this
Agreement, Borrower shall pay to Lender a non-refundable loan fee in the amount
of Fifteen Thousand and 00/100ths Dollars ($15,000.00). Borrower agrees that
Lender may withhold the loan fee from the proceeds of the Loan for the payment
of the loan fee.

 

  2.4. NOTE. The Loan shall be evidenced by a promissory note (“Note”).

 

  2.5. PURPOSE. The proceeds of the Loan shall be used to pay the costs incurred
by the Mortgage Borrower, of which Borrower is the sole member, to acquire the
office building known as “Sabal Pavilion I” at 3620 Queen Palm Drive, in Tampa,
Florida. Borrower agrees that the proceeds of the Loan shall be payable by the
Lender directly to the title insurance company or such other party acting as the
closing agent for the purchase of the Property by the Mortgage Borrower.

 

  2.6. INTEREST; PAYMENTS. Except as otherwise provided in any Loan Document,
interest shall accrue upon the outstanding principal balance of the Loan at the
rate(s) provided in the Note, and such interest and all outstanding principal of
the Loan shall be payable as required therein.

 

  2.7. BORROWING AND REPAYMENT. Except as otherwise provided in any Loan
Document, after the advance under the Loan, Borrower may, from time to time
through the Maturity Date (as the same may be extended pursuant to the
provisions of Sections 2.10 and 2.11 below), partially or wholly repay its
outstanding borrowings under the Loan.

 

  2.8. CREDIT FOR PRINCIPAL PAYMENTS. Any payment made upon the outstanding
principal balance of the Loan shall be credited as of the Business Day received,
provided such payment is received by Lender no later than 11:00 a.m. (Pacific
Standard Time or Pacific Daylight Time, as applicable) and constitutes
immediately available funds. Any principal payment received after said time, or
which does not constitute immediately available funds, shall be credited upon
such funds having become unconditionally and immediately available to Lender.

 

5



--------------------------------------------------------------------------------

  2.9. MATURITY DATE. The Maturity Date of the Loan shall be January 7, 2007,
(as the same may be extended pursuant to the provisions of Sections 2.10 and
2.11 below), on which date all sums due and owing under this Agreement and the
other Loan Documents shall be payable in full. All payments due to Lender under
this Agreement, whether at the Maturity Date or otherwise, shall be paid in
immediately available funds.

 

  2.10. FIRST OPTION TO EXTEND. Borrower shall have the option to extend the
term of the Loan from the Maturity Date (for purposes of this Section, “Original
Maturity Date”), to the First Extended Maturity Date, upon satisfaction of each
of the following conditions precedent:

 

  (a) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the First Option to Extend not more than ninety (90) days but not less
than thirty (30) days prior to the Original Maturity Date; and

 

  (b) As of the date of Borrower’s delivery of notice of request to exercise the
First Option to Extend, and as of the Original Maturity Date, no Default shall
have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;
and

 

  (c) Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the First Option to Extend; and

 

  (d) On the Original Maturity Date, the aggregate outstanding principal balance
of the Loan, and all interest accrued thereon, must be no greater than 75% of
the initial amount of the Loan; and

 

  (e) There shall have occurred no material adverse change, as determined by
Lender in its sole discretion, in the financial condition of Borrower or any
Guarantor from that which existed as of the later of: (A) the date hereof; or
(B) the date upon which the financial condition of such party was first
represented to Lender; and

 

  (f) On the Original Maturity Date, Borrower shall pay to Lender an extension
fee in the amount of Five Thousand and no/100ths Dollars ($5,000); and

 

  (g) KBS REIT remains Effective as described in 3.1(d).

Except as modified by this First Option to Extend, the terms and conditions of
this Agreement and the other Loan Documents as modified and approved by Lender
shall remain unmodified and in full force and effect.

 

  2.11. SECOND OPTION TO EXTEND. If Borrower shall have exercised the First
Option to Extend and the Original Maturity Date of the Note shall have been

 

6



--------------------------------------------------------------------------------

extended in accordance with the terms and provisions of this Agreement, Borrower
shall have the option to further extend the term of the Loan to the Second
Extended Maturity Date, upon satisfaction of each of the following conditions
precedent:

 

  (a) Borrower shall provide Lender with written notice of Borrower’s request to
exercise the Second Option to Extend not more than ninety (90) days but not less
than thirty (30) days prior to the First Extended Maturity Date; and

 

  (b) As of the date of Borrower’s delivery of notice of request to exercise the
Second Option to Extend, and as of the First Extended Maturity Date, no Default
shall have occurred and be continuing, and no event or condition which, with the
giving of notice or the passage of time or both, would constitute a Default
shall have occurred and be continuing, and Borrower shall so certify in writing;
and

 

  (c) Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the Second Option to Extend; and

 

  (d) On the First Extended Maturity Date, the aggregate outstanding principal
balance of the Loan, and all interest accrued thereon, must be no greater than
50% of the initial amount of the Loan; and

 

  (e) There shall have occurred no material adverse change, as determined by
Lender in its sole discretion, in the financial condition of Borrower or any
Guarantor from that which existed as of the later of: (A) the date hereof; or
(B) the date upon which the financial condition of such party was first
represented to Lender; and

 

  (f) On the First Extended Maturity Date, Borrower shall pay to Lender an
extension fee in the amount of Five Thousand and no/100ths Dollars ($5,000); and

 

  (g) KBS REIT remains Effective as described in 3.1(d).

Except as modified by this Second Option to Extend, the terms and conditions of
this Agreement and the other Loan Documents as modified and approved by Lender
shall remain unmodified and in full force and effect.

 

  2.12. GUARANTEES. All obligations of Borrower to Lender under the Loan
Documents shall be guaranteed by Guarantor and such guarantees shall be
evidenced by and subject to the terms of a form of guaranty to be furnished by
Lender.

 

7



--------------------------------------------------------------------------------

ARTICLE 3. DISBURSEMENT

 

  3.1. CONDITIONS PRECEDENT. Lender’s obligation to make any disbursements or
take any other action under the Loan Documents shall be subject at all times to
satisfaction of each of the following conditions precedent:

 

  (a) Compliance. The representations and warranties contained herein shall be
true on and as of the date of the signing of this Agreement and on the date such
action is to be taken, with the same effect as though such representations and
warranties had been made on and as of such dates, and on such dates no Default,
as defined in this Agreement, shall exist and no event or circumstance shall
have occurred or arisen which would constitute a Default but for any unsatisfied
requirement for the giving of notice or passage of time.

 

  (b) Documentation. Prior to taking any such action hereunder, Borrower shall
have delivered to Lender all Loan Documents and such other documents,
instruments, policies, forms of evidence and other materials as Lender may
request under the terms of the Loan Documents.

 

  (c) Approval of Lender’s Counsel. All legal matters incidental to such action
shall be satisfactory to counsel of Lender.

 

  (d) Disbursement Certification. Prior to the disbursement of any loan proceeds
during the term of the Loan, Borrower shall certify to Lender that the
Securities and Exchange Commission has declared the registration statement for
the KBS REIT “Effective”. With notice to exercise the First Option to Extend and
the Second Option to Extend, Borrower shall certify this remains in full force
and effect and shall also provide documentation relating to the purpose of each
advance.

 

  3.2. ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION. The
proceeds of the Loan, when qualified for disbursement, shall be deposited into
the Account or otherwise disbursed to or for the benefit or account of Borrower
under the terms of this Agreement; provided, however, that any direct
disbursements from the Loan which are made by means of wire transfer shall be
subject to the provisions of that certain Section entitled Funds Transfer
Disbursements or any funds transfer agreement which is identified in Exhibit A
hereto. Disbursements hereunder may be made by Lender upon the written request
of the following persons: Stacie Yamane, Verona Chua or David Meltz, who have
been authorized by Borrower to request such disbursements until such time as
written notice of Borrower’s revocation of such authority is received by Lender
at the address herein. As security for Borrower’s performance under the Loan
Documents, Borrower hereby irrevocably pledges and assigns to Lender all monies
at any time deposited in the Account.

 

  3.3. FUNDS TRANSFER DISBURSEMENTS. Borrower hereby authorizes Lender to
disburse the proceeds of any Loan(s) made by Lender or its affiliate pursuant to

 

8



--------------------------------------------------------------------------------

the Loan Documents as requested by an authorized representative of the Borrower
to any of the accounts designated in that certain Exhibit entitled Transfer
Authorizer Designation. Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by Borrower; or, (ii) made in Borrower’s name and
accepted by Lender in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower. Borrower further
agrees and acknowledges that Lender may rely solely on any bank routing number
or identifying bank account number or name provided by Borrower to effect a wire
or funds transfer even if the information provided by Borrower identifies a
different bank or account holder than named by the Borrower. Lender is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower. If Lender takes any actions in an attempt to
detect errors in the transmission or content of transfer or requests or takes
any actions in an attempt to detect unauthorized funds transfer requests,
Borrower agrees that no matter how many times Lender takes these actions Lender
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between Lender and Borrower. Borrower agrees to
notify Lender of any errors in the transfer of any funds or of any unauthorized
or improperly authorized transfer requests within 14 days after Lender’s
confirmation to Borrower of such transfer. Lender will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. Lender may delay or refuse to accept a funds transfer request if the
transfer would: (i) violate the terms of this authorization (ii) require use of
a bank unacceptable to Lender or prohibited by government authority; (iii) cause
Lender to violate any Federal Reserve or other regulatory risk control program
or guideline, or (iv) otherwise cause Lender to violate any applicable law or
regulation. Lender shall not be liable to Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s transfers
may be made or information received or transmitted, and no such entity shall be
deemed an agent of the Lender, (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (a) any claim for
these damages is based on tort or contract or (b) Lender or Borrower knew or
should have known the likelihood of these damages in any situation. Lender makes
no representations or warranties other than those expressly made in this
Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

As a material inducement to Lender’s entry into this Agreement, Borrower
represents and warrants to Lender as of the date hereof and continuing
thereafter that:

 

  4.1. AUTHORITY/ENFORCEABILITY. If other than an individual, Borrower is in
compliance with all laws and regulations applicable to its organization,
existence and transaction of business and has all necessary rights and powers to
borrow as contemplated by the Loan Documents.

 

  4.2. BINDING OBLIGATIONS. Borrower is authorized to execute, deliver and
perform its obligations under the Loan Documents, and such obligations shall be
valid and binding obligations of Borrower.

 

  4.3. FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has delivered to Lender
all formation and organizational documents of Borrower, of the partners, joint
venturers or members of Borrower, if any, and of all guarantors of the Loan, if
any, and all such formation and organizational documents remain in full force
and effect and have not been amended or modified since they were delivered to
Lender. Borrower shall immediately provide Lender with copies of any amendments
or modifications of the formation or organizational documents.

 

  4.4. NO VIOLATION. Borrower’s execution, delivery, and performance under the
Loan Documents do not: (a) require any consent or approval not heretofore
obtained under any partnership agreement, operating agreement, articles of
incorporation, bylaws or other document; (b) conflict with, or constitute a
breach or default or permit the acceleration of obligations under any agreement,
contract, lease, or other document by which the Borrower is bound or regulated;
or (c) violate any statute, law, regulation or ordinance, or any order of any
court or governmental entity.

 

  4.5. LITIGATION. Except as disclosed to Lender in writing, there are no
claims, actions, suits, or proceedings pending, or to Borrower’s knowledge
threatened, against Borrower.

 

  4.6. FINANCIAL CONDITION. All financial statements and information heretofore
and hereafter delivered to Lender by Borrower, including, without limitation,
information relating to the financial condition of Borrower, the partners, joint
venturers or members of Borrower, and/or any Guarantors, fairly and accurately
represent the financial condition of the subject thereof and have been prepared
(except as noted therein) in accordance with generally accepted accounting
principles consistently applied. Borrower acknowledges and agrees that Lender
may request and obtain additional information from third parties regarding any
of the above, including, without limitation, credit reports.

 

  4.7. NO MATERIAL ADVERSE CHANGE. There has been no material adverse change in
the financial condition of Borrower and/or Guarantor since the dates of the
latest financial statements furnished to Lender and, except as otherwise
disclosed to Lender in writing, Borrower has not entered into any material
transaction which is not disclosed in such financial statements.

 

10



--------------------------------------------------------------------------------

  4.8. ACCURACY. All reports, documents, instruments, information and forms of
evidence delivered to Lender concerning the Loan or security for the Loan or
required by the Loan Documents are accurate, correct and sufficiently complete
to give Lender true and accurate knowledge of their subject matter, and do not
contain any misrepresentation or omission.

 

  4.9. TAX LIABILITY. Borrower has filed all required federal, state, county and
municipal tax returns and has paid all taxes and assessments owed and payable,
and Borrower has no knowledge of any basis for any additional payment with
respect to any such taxes and assessments.

 

  4.10. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.

 

  4.11. PERMITS; FRANCHISES. Borrower possesses, and will hereafter possess, all
permits, memberships, franchises, contracts and licenses required and all
trademark rights, trade names, trade name rights, patents, patent rights and
fictitious name rights necessary to enable it to conduct the business in which
it is now engaged without conflict with the rights of others.

 

  4.12. OTHER OBLIGATIONS. Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.

 

  4.13. BUSINESS LOAN. The Loan is a business loan transaction in the stated
amount solely for the purpose of carrying on the business of Borrower and none
of the proceeds of the Loan will be used for the personal, family or
agricultural purposes of the Borrower.

 

  4.14. TAX SHELTER REGULATIONS. Neither Borrower, any Guarantor nor any
subsidiary of any of the foregoing intends to treat the Loan or the transactions
contemplated by this Agreement and the other Loan Documents as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). If Borrower, or any other party to the Loan determines to
take any action inconsistent with such intention, Borrower will promptly notify
Lender thereof. If Borrower so notifies Lender, Borrower acknowledges that
Lender may treat the Loan as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and Lender will maintain the lists and other
records, including the identity of the applicable party to the Loan as required
by such Treasury Regulation.

 

  4.15. INSURANCE. (a) Borrower shall cause Mortgagor Borrower to maintain at
all times during the term of the Loan the insurance required under the Mortgage
Loan Documents as in effect on the date hereof (and provided that no

 

11



--------------------------------------------------------------------------------

modification thereof by Mortgage Borrower that causes a decrease in coverage
shall be binding on Lender without the prior written consent of Lender),
including, without limitation, meeting all insurer requirements thereunder.

(b) Borrower shall provide Lender with evidence of all such insurance required
hereunder simultaneously with Mortgage Borrower’s provision of such evidence to
Mortgage Lender. If at any time Lender is not in receipt of written evidence
that all insurance required hereunder is in full force and effect and Borrower
fails to provide Lender with evidence of such insurance within five (5) days
after the written request of Lender, Lender shall have the right, without notice
to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender deems reasonably appropriate and all premiums
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand and
shall bear interest at the Default Rate until paid. The rights of Lender under
this Section 4.15 are subject to the rights of Mortgage Lender pursuant to the
terms of the Intercreditor Agreement.

 

  4.16. DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS. (a) If the Property shall
sustain a casualty, Borrower shall give prompt notice of such Casualty to Lender
and shall cause Mortgage Borrower to comply with the Mortgage Loan Documents
with respect to the restoration of the Property.

(b) Borrower shall give Lender prompt notice of any actual or threatened
condemnation by any governmental authority of all or any part of the Property
and shall cause Mortgage Borrower to deliver to Lender a copy of any and all
papers served in connection with such proceedings. Subject to the rights of
Mortgage Lender under the Mortgage Loan Documents, with respect to any actual or
threatened Condemnation for which the claim, amount or award exceeds One Hundred
Thousand Dollars ($100,000.00), Lender may participate in any such proceedings,
and Borrower shall from time to time deliver to Lender all instruments requested
by Lender to permit such participation. Borrower shall or shall cause Mortgage
Borrower to, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any
condemnation, Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement. The rights of
Lender under this Section 4.16 are subject to the rights of Mortgage Lender
pursuant to the terms of the Intercreditor Agreement.

 

  4.17. MORTGAGE LOAN REPRESENTATIONS. (a) The outstanding principal amount of
the Mortgage Loan is $14,700,000.00 as of the Disbursement Date. Installments of
interest payable under the Mortgage Loan have been paid through the Disbursement
Date, together with all other amounts due and payable prior to or as of the
Disbursement Date. Neither Mortgage Borrower nor

 

12



--------------------------------------------------------------------------------

Mortgage Lender is in default beyond any applicable notice and cure periods
under the Mortgage Loan Documents. Mortgage Lender has not issued any notice of
default, and no event has occurred or circumstance exists which, with the
passage of time or notice, or both, would become a Mortgage Loan Event of
Default.

(b) To the best of Borrower’s knowledge, all of the representations and
warranties of Mortgage Borrower contained in the Mortgage Loan Documents
delivered to Mortgage Lender dated as of the date hereof are true and correct in
all material respects and are hereby incorporated into this Agreement and deemed
made hereunder as and when made thereunder, and shall remain incorporated
without regard to any waiver, amendment or other modification thereof by the
Mortgage Lender or without regard to whether the Mortgage Loan has been repaid,
defeased or otherwise terminated.

(c) Borrower has delivered to Lender true, complete and correct copies of all
Mortgage Loan Documents. None of the Mortgage Loan Documents has been amended,
restated, supplemented or otherwise modified as of the date thereof.

ARTICLE 5. COVENANTS OF BORROWER

Borrower covenants that so long as any credit remains available hereunder, and
until payment in full of all amounts owing under the Loan Documents:

 

  5.1. [Intentionally Omitted].

 

  5.2. MERGER, CONSOLIDATION, SALE OF ASSETS. Borrower shall not merge into or
consolidate with any corporation or other entity, or sell, lease, assign,
transfer or otherwise dispose of all or substantially all of its assets other
than in the ordinary course of business or as expressly permitted under the
Mortgage Loan Documents.

 

  5.3. GUARANTEES. Without the prior written consent of Lender, Borrower shall
not guarantee or become liable in any way as a surety, endorser (other than as
endorser of negotiable instruments in the ordinary course of business) or
accommodation endorser or otherwise for debt or obligations of any other person
or entity. Pre-existing commitments shall not be included for purposes of this
limitation.

 

  5.4. EXPENSES. Borrower shall immediately pay Lender upon demand all costs and
expenses incurred by Lender in connection with: (a) the preparation of this
Agreement, all other Loan Documents and Other Related Documents contemplated
hereby; (b) the administration of this Agreement, the other Loan Documents and
Other Related Documents for the term of the Loan; and (c) the enforcement or
satisfaction by Lender of any of Borrower’s obligations under this Agreement,
the other Loan Documents or the Other Related Documents. For all purposes of
this Agreement, Lender’s costs and expenses shall include, without

 

13



--------------------------------------------------------------------------------

limitation, all legal fees and expenses, accounting fees and auditor fees. If
any of the services described above are provided by an employee of Lender,
Lender’s costs and expenses for such services shall be calculated in accordance
with Lender’s standard charge for such services.

 

  5.5. ERISA COMPLIANCE. Borrower shall at all times comply with the provisions
of ERISA with respect to any retirement or other employee benefit plan to which
it is a party as employer, and as soon as possible after Borrower knows, or has
reason to know, that any Reportable Event (as defined in ERISA) with respect to
any such plan of Borrower has occurred, it shall furnish to Lender a written
statement setting forth details as to such Reportable Event and the action, if
any, which Borrower proposes to take with respect thereto, together with a copy
of the notice of such Reportable Event furnished to the Pension Benefit Guaranty
Corporation.

 

  5.6. EXISTENCE. Borrower shall preserve and maintain its existence and all of
its rights, privileges and franchises; conduct its business in an orderly,
efficient, and regular manner; and comply with the requirements of all
applicable laws, rules, regulations and orders of a governmental authority.

 

  5.7. TAXES AND OTHER LIABILITIES. Borrower shall pay and discharge when due
any and all indebtedness, obligations, assessments and taxes, both real and
personal, owed by or relating to Borrower and Borrower’s properties (including
federal and state income taxes), except such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, provided provision is made
to the satisfaction of Lender for eventual payment thereof in the event that it
is found that the same is an obligation of Borrower.

 

  5.8. NOTICE. Borrower shall promptly give notice in writing to Lender of:
(a) any litigation pending or threatened against Borrower; (b) the occurrence of
any breach or default in the payment or performance of any obligation owing by
Borrower to any person or entity, other than Lender; (c) any change in the name
of Borrower, and in the case of a Borrower which is an organization, any change
in its identity or organizational structure; (d) any uninsured or partially
uninsured loss through fire, theft, liability damage; or (e) any termination or
cancellation of any insurance policy which Borrower is required herein to
maintain.

 

  5.9. INSURANCE. Borrower shall maintain and keep in force insurance of the
types and in amounts customarily carried in lines of business similar to
Borrower’s, including but not limited to fire, extended coverage, public
liability, damage and workers’ compensation (if required by applicable laws),
carried in companies and in amounts satisfactory to Lender, and deliver to
Lender from time to time at Lender’s request schedules setting forth all
insurance then in effect.

 

  5.10. FACILITIES. Borrower shall keep all Borrower’s properties useful or
necessary to Borrower’s business in good repair and condition, and from time to
time make necessary repairs, renewals and replacements thereto so that
Borrower’s properties shall be fully and efficiently preserved and maintained.

 

14



--------------------------------------------------------------------------------

  5.11. RETURN OF CAPITAL. Borrower covenants and agrees to cause KBS REIT to
pay down the Loan from the proceeds of first available equity raised through the
sales of shares to investors, after: (i) the payment of all fees, costs and
expenses payable by KBS REIT (and its affiliated entities) with respect to:
(A) the formation and operation of KBS REIT and its affiliated entities
(including, without limitation, fees, costs and expenses payable to KBS REIT’s
advisors), and (B) the sale of shares to investors in KBS REIT (including,
without limitation, fees, costs and expenses payable to KBS REIT’s
dealer/manager), and (ii) the purchase of “Plaza at Clayton” and the purchase of
the Tribeca mezzanine loan (the equity raised and utilized for these two
purchases shall not exceed $13,500,000 in the aggregate).

 

  5.12. [Intentionally Omitted].

 

  5.13. MORTGAGE LOAN COVENANTS. (a) Borrower shall cause Mortgage Borrower to
comply with all Mortgage Borrower’s obligations under the Mortgage Loan
Documents.

(b) In the event that, pursuant to the terms of the Mortgage Loan Documents,
Mortgage Borrower is required to obtain the consent of Mortgage Lender to any
action to be taken with respect to the Property, Borrower shall obtain the
consent of Lender prior to permitting Mortgage Borrower to take such action,
which consent from Lender may be conditioned, among other things, upon the
delivery of evidence reasonably satisfactory to Lender that Mortgage Lender has
(or will upon Lender’s approval) approved the same.

 

  5.14. SPECIAL PURPOSE COVENANTS. Borrower represents and warrants to its
actual knowledge as of the date hereof that:

 

  (a) Borrower does not own and shall not own any assets other than its equity
interests in the Mortgage Borrower (the “LLC Interests”), and personal property
incidental to the ownership of such LLC Interests;

 

  (b) Borrower has not and shall not engage in any business unrelated to the
ownership of the LLC Interests and acting as the sole equity member of the
Mortgage Borrower;

 

  (c) Borrower has not and shall not engage in, seek or consent to any
dissolution, winding up, liquidation, consolidation, merger, asset sale,
transfer of membership interest, or amendment of its certificate of formation or
limited liability company operating agreement;

 

  (d) Borrower, without the unanimous consent of all of its members, shall not
file or consent to the filing of any bankruptcy or insolvency petition or

 

15



--------------------------------------------------------------------------------

otherwise institute insolvency proceedings with respect to itself or any other
entity in which it has a direct or indirect legal or beneficial ownership
interest;

 

  (e) Borrower has no indebtedness (and shall have no indebtedness) other than
(i) the Loan; (ii) unsecured trade payables and/or operating expenses (which
shall exclude any real estate taxes or insurance premiums) not to exceed $10,000
in the aggregate which is not evidenced by a promissory note, incurred in the
ordinary course of business and is paid within sixty (60) days from the date
incurred, or, if later, prior to delinquency. No indebtedness other than the
Loan may be secured by a security interest in the LLC Interests;

 

  (f) Borrower has not and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

  (g) Borrower has maintained and shall maintain its accounts, books and records
separate from any other person or entity;

 

  (h) Borrower has maintained and shall maintain its books, records, resolutions
and agreements as official records;

 

  (i) Except for funds deposited into the Restricted Account (as defined in the
Cash Management Agreement entered into in connection with the Mortgage Loan)
pursuant to the Cash Management Agreement, Borrower: (i) has not and shall not
commingle its funds or assets with those of any other entity; and (ii) has held
and shall hold its assets in its own name;

 

  (j) Borrower has conducted and shall conduct its business in its own name;

 

  (k) Borrower has maintained and shall maintain its accounting records and
other entity documents separate from any other Person;

 

  (l) Borrower has prepared and shall prepare separate tax returns and financial
statements, or if part of a consolidated group, is shown as a separate member of
such group;

 

  (m) Borrower has paid and shall pay its own liabilities and expenses out of
its own funds and assets;

 

  (n) Borrower has held and shall hold regular meetings, as appropriate, to
conduct its business and has observed and shall observe all limited liability
company formalities and record keeping;

 

  (o) Borrower has not and shall not assume or guarantee or become obligated for
the debts of any other entity or hold out its credit as being available to
satisfy the obligations of any other entity;

 

16



--------------------------------------------------------------------------------

  (p) Borrower has not and shall not acquire obligations or securities of its
partners, members or shareholders;

 

  (q) Borrower has allocated and shall allocate fairly and reasonably the costs
associated with common employees and any overhead for shared office space and
each such entity has used and shall use separate stationery, invoices and
checks;

 

  (r) Except in connection with the Loan, Borrower has not and shall not pledge
its assets for the benefit of any other Person;

 

  (s) Borrower has held and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

 

  (t) Borrower has not made and shall not make loans to any Person;

 

  (u) Borrower has not and shall not identify its partners, members or
shareholders, or any Affiliates of any of the foregoing, as a division or part
of it;

 

  (v) Borrower has not entered into and shall not enter into or be a party to,
any transaction with its members or any Affiliates of any of its members, except
in the ordinary course of its business pursuant to written agreements and on
terms which are intrinsically fair and are no less favorable to it than would be
obtained in a comparable arm’s-length transaction with an unrelated third party;

 

  (w) Borrower has paid and shall pay the salaries of its own employees and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;

 

  (x) Borrower has maintained and shall maintain adequate capital in light of
its contemplated business operations;

 

  (y) Borrower has conducted and shall conduct its business and operations in
strict compliance with the terms contained in this Section 5.14;

 

  (z) Borrower’s limited liability company operating agreement shall contain the
provisions set forth in this Section 5.14 and any such entity shall conduct its
business and operations in strict compliance with the terms contained therein;

 

  (aa) Borrower shall be a limited liability company organized in the State of
Delaware; and

 

17



--------------------------------------------------------------------------------

  (bb) The representations and warranties set forth in this Section 5.14 shall
survive for so long as any amount remains payable to Lender under this
Agreement, the Note or any of the other Loan Documents.

ARTICLE 6. REPORTING COVENANTS

 

  6.1. FINANCIAL INFORMATION. Borrower shall deliver to Lender, as soon as
available, but in no event later than one hundred twenty (120) days after
Borrower’s fiscal year end, current financial statements (including, without
limitation, an income and expense statement, balance sheet, cash flow statements
and cash flow projections) signed by an authorized person together with any
other financial information requested by Lender for the following persons and
entities:

Borrower and Guarantor

Within thirty (30) days of Lender’s request, Borrower shall also deliver to
Lender such quarterly and other financial information regarding any persons or
entities in any way obligated on the Loan as Lender may specify. If audited
financial information is prepared, Borrower shall deliver to Lender copies of
that information within fifteen (15) days of its final preparation. Subject to
any disclosure limitations imposed on KBS REIT by applicable regulatory
agencies, Borrower shall deliver to Lender monthly reports on the status of
equity raised by KBS REIT in addition to any other reporting Lender may require.
Except as otherwise agreed to by Lender, all such financial information shall be
prepared in accordance with generally accepted accounting principles
consistently applied.

 

  6.2. BOOKS AND RECORDS. Borrower shall maintain complete books of account and
other records in accordance with generally accepted accounting principles
consistently applied, and permit any representative of Lender, at any reasonable
time, to inspect, audit and examine such books and records, to make copies of
the same, and to inspect the properties of Borrower.

ARTICLE 7. DEFAULTS AND REMEDIES

 

  7.1. DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement and the other
Loan Documents:

 

  (a) Payment; Performance. Borrower’s failure to pay when due any sum, to
perform when due any other obligation, or to observe any covenant, the payment,
performance, or observance of which is required under the Note or any of the
other Loan Documents; provided, however, that wherever provision is made for a
time period during which Borrower may undertake to remedy such failure, then
such failure shall constitute a Default only if it is not remedied within that
time period; or

 

18



--------------------------------------------------------------------------------

  (b) Performance of Other Obligations. The occurrence of a breach or default in
the payment or performance of any obligation imposed by any instrument or
agreement (other than the Loan Documents) pursuant to which Borrower has
borrowed money from, or incurred liability to, any person or entity including
Lender; or

 

  (c) Attachment. The sequestration or attachment of, or any levy or execution
upon, any assets of Borrower which sequestration, attachment, levy or execution
is not released expunged or dismissed prior to the earlier of thirty (30) days
or the sale of the assets affected thereby; or

 

  (d) Representations and Warranties. (i) The failure of any representation or
warranty of Borrower in any of the Loan Documents and the continuation of such
failure for more than ten (10) days after written notice to Borrower from Lender
requesting that Borrower cure such failure; (ii) the breach or failure of any
representation, warranty or covenant of any Guarantor under any Guaranty and the
continuation of such failure for more than ten (10) days after written notice to
Guarantor from Lender requesting that Guarantor cure such failure; or (iii) any
material adverse change in the financial condition of Borrower or any Guarantor
from the financial condition represented to Lender as of the later of: (A) the
date hereof; or (B) the date upon which the financial condition of such party
was first represented to Lender; or

 

  (e) Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a
petition by Borrower for relief under the Bankruptcy Code, or under any other
present or future state or federal law regarding bankruptcy, reorganization or
other debtor relief law; (ii) the filing of any pleading or an answer by
Borrower in any involuntary proceeding under the Bankruptcy Code or other debtor
relief law which admits the jurisdiction of the court or the petition’s material
allegations regarding Borrower’s insolvency; (iii) a general assignment by
Borrower for the benefit of creditors; or (iv) Borrower applying for, or the
appointment of, a receiver, trustee, custodian or liquidator of Borrower or any
of its assets; or

 

  (f) Involuntary Bankruptcy. The failure of Borrower to effect a full dismissal
of any involuntary petition under the Bankruptcy Code or under any other debtor
relief law that is filed against Borrower or in any way restrains or limits
Borrower or Lender regarding the Loan prior to the earlier of the entry of any
court order granting relief sought in such involuntary petition, or thirty
(30) days after the date of filing of such involuntary petition; or

 

  (g) Partners; Guarantors. The occurrence of any of the events specified in
Paragraphs (d) – (f) of this Section as to any person or entity other than
Borrower, including, without limitation, any Guarantor, which is in any manner
obligated to Lender under the Loan Documents; or

 

19



--------------------------------------------------------------------------------

  (h) Mortgage Loan Documents. The occurrence of any amendment, modification,
consolidation, spread, restatement, waiver or termination of any of the Mortgage
Loan Documents except to the extent approved in writing by Lender; or

 

  (i) Change In Management or Control. The occurrence of any material management
or organizational change in Borrower or in the partners, venturers or members of
Borrower, including, without limitation, any partnership, joint venture or
member dispute which Lender determines, in its sole and absolute discretion,
shall have a material adverse effect on the Loan or on the ability of Borrower
or its partners, venturers or members to perform their obligations under the
Loan Documents, other that such management or organizational change as may be
expressly permitted under the Mortgage Loan Documents.

 

  7.2. TRANSFER OF ASSETS. The sale, assignment, pledge, hypothecation, mortgage
or transfer of assets of Borrower other than in the ordinary course of business
of said entity.

 

  7.3. ACCELERATION UPON DEFAULT; REMEDIES. Upon the occurrence of any Default
specified in this Article, Lender may, at its sole option, declare all sums
owing to Lender under the Note, this Agreement and the other Loan Documents
immediately due and payable. Upon such acceleration, Lender may, in addition to
all other remedies permitted under this Agreement and the other Loan Documents
and at law or equity, apply any sums in the Account to the sums owing under the
Loan Documents and any and all obligations of Lender to fund further
disbursements under the Loan shall terminate.

 

  7.4. RIGHT OF CONTEST. Borrower may contest in good faith any claim, demand,
levy or assessment by any person other than Lender which would constitute a
Default, if Borrower pursues the contest diligently and in a manner which Lender
determines will not be prejudicial to Lender nor impair the rights of Lender
under the Loan Documents.

ARTICLE 8. MISCELLANEOUS PROVISIONS

 

  8.1. INDEMNITY. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM
AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH LENDER

 

20



--------------------------------------------------------------------------------

MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH
BORROWER APPLIES THE LOAN PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY
OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; (C) ANY FAILURE AT ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS OR
WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY ACT OR OMISSION BY BORROWER, OR
ANY CONSTITUENT PARTNER OR MEMBER OF BORROWER. BORROWER SHALL IMMEDIATELY PAY TO
LENDER UPON DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH
INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF
INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY TO
INDEMNIFY LENDER SHALL SURVIVE THE REPAYMENT OF THE LOAN.

 

  8.2. FORM OF DOCUMENTS. The form and substance of all documents, instruments,
and forms of evidence to be delivered to Lender under the terms of this
Agreement and any of the other Loan Documents shall be subject to Lender’s
approval and shall not be modified, superseded or terminated in any respect
without Lender’s prior written approval.

 

  8.3. CASUALTY AND CONDEMNATION. Notwithstanding the occurrence of any damage,
casualty or condemnation of the Property, Borrower shall continue to pay the
Debt at the time and in the manner provided for its payment in the Note and in
this Agreement. The rights of Lender under this Section 8.3 are subject to the
rights of the Mortgage Lender pursuant to the Intercreditor Agreement.

 

  8.4. [Intentionally Omitted].

 

  8.5. MANAGER. Borrower shall not allow Mortgage Borrower to surrender,
terminate, cancel, modify, renew or extend the Management Agreement (provided
however, any renewal or extension of any Management Agreement which occurs
automatically pursuant to the terms thereof shall not require Lender approval),
or enter into any other Management Agreement, or consent to the assignment by
the Manager of its interest under any Management Agreement, in each case without
the express consent of Lender. If at any time a new manager or other similar
service provider is appointed, such new manager or other similar service
provider, Borrower and Mortgage Borrower shall, as a condition thereof, execute
an subordination and agreement in the form substantially similar to the form of
subordination executed on the Disbursement Date with respect to the Management
Agreement.

 

  8.6. USURY SAVINGS. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan at a rate which could subject Lender to
either

 

21



--------------------------------------------------------------------------------

civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the other Loan Documents, Borrower is
at any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the Effective Rate (as
defined in the Note) or the Alternate Rate (as defined in the Note), as the case
may be, shall be deemed to be immediately reduced to the Maximum Legal Rate and
all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable laws, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

  8.7. EXCULPATION. Notwithstanding anything in this Agreement or the Loan
Documents to the contrary, but subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Pledge Agreement or the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against the constituent partners or members of Borrower (or their
constituent members or partners), except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Pledge Agreement and the other Loan Documents, or in
the Collateral, or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of the assets of Borrower (and in any other collateral given
to Lender), and Lender, by accepting the Loan Documents, agrees that it shall
not sue for, seek or demand any deficiency judgment against the constituent
partners or members of Borrower (or their constituent members or partners) in
any such action or proceeding under or by reason of or under or in connection
with the Loan Documents. The provisions of this Section 8.7 shall not, however:
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name any
Person as a party defendant in any action or suit for foreclosure and sale under
the Pledge Agreement; (c) affect the validity or enforceability of any guaranty
made in connection with the Loan or any of the rights and remedies of Lender
thereunder; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower, in order (but only to the extent necessary) to fully
realize the security granted by the Pledge Agreement or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Collateral; or (f) constitute a waiver of the right of Lender to
enforce against Borrower (but not

 

22



--------------------------------------------------------------------------------

any of its constituent members or partners), all sums for which Borrower is now
or hereafter liable to Lender (and Guarantor has guaranteed the same to Lender
under the Guaranty): (i) for all losses, costs or damages incurred by Lender
(including, without limitation, attorneys’ fees and expenses, and any impairment
of Lender’s security for the Loan) with respect to (and limited solely to) any
of the following matters: (A) fraud or willful misrepresentation; (B) material
physical waste of the Property or the Collateral caused by the willful acts of
Borrower, Mortgage Borrower or Guarantor or their respective agents, affiliates,
officers or employees; (C) failure to pay property or other taxes, assessments
or charges (other than amounts paid to Mortgage Lender or Lender for taxes,
assessments or charges pursuant to an impound account and where Mortgage Lender
or Lender elects not to apply such funds toward payment of the taxes,
assessments or charges owed) which may create liens senior to the lien of the
Mortgage or the Pledge Agreement or on all or any portion of the Property or
Collateral, but only to the extent that cash flow from the operation of the
Property (after payment of debt service on the Mortgage Loan and the Loan) shall
be sufficient to pay such taxes, assessment or charges on the Property when due;
(D) failure to apply any insurance or condemnation proceeds or awards or any
security deposits received by Borrower or Mortgage Borrower in accordance with
the terms of the Loan Documents or the Mortgage Loan Documents or which are
otherwise misappropriated by Borrower; (E) failure to apply any rents,
royalties, accounts, revenues, income, issues, profits and other benefits from
the Property which are collected or received by Borrower or Mortgage Borrower
during the period of any Default or after acceleration of the indebtedness and
other sums owing under the Loan Documents to the payment of either: (1) such
indebtedness or other sums; or (2) the normal and necessary operating expenses
of the Property; or (F) the breach by Borrower, Mortgage Borrower or Guarantor
of any covenant or indemnity regarding Hazardous Materials (as defined in the
Indemnity Agreement) contained in any Loan Documents, Mortgage Loan Documents or
any indemnity agreement executed by Borrower, Mortgage Borrower or Guarantor in
favor of Lender or Mortgage Lender in connection with the Loan (including the
Indemnity Agreement), or any representation or warranty of Borrower, Mortgage
Borrower or Guarantor regarding Hazardous Materials contained in any Loan
Documents or Mortgage Loan Documents, or any Hazardous Materials Indemnity
Agreement proving to have been false or materially misleading when made; or
(ii) in the event the Property or the Collateral shall become an asset in: (A) a
voluntary bankruptcy or insolvency proceeding; or (B) an involuntary bankruptcy
or insolvency proceeding (other than one filed by Lender or Mortgage Lender)
which is not dismissed within one hundred twenty (120) days of filing and
Borrower, Mortgage Borrower or Guarantor or their respective agents, affiliates,
officers or employees consented to, acquiesced in, arranged or otherwise
participated in bringing about the institution of such proceeding.

 

  8.8. NOTICES. All notices, demands, or other communications under this
Agreement and the other Loan Documents shall be in writing and shall be

 

23



--------------------------------------------------------------------------------

delivered to the appropriate party at the address set forth on the signature
page of this Agreement (subject to change from time to time by written notice to
all other parties to this Agreement). All notices, demands or other
communications shall be considered as properly given if delivered personally or
sent by first class United States Postal Service mail, postage prepaid, except
that notice of a Default may be sent by certified mail, return receipt
requested, or by Overnight Express Mail or by overnight commercial courier
service, charges prepaid. Notices so sent shall be effective three (3) days
after mailing, if mailed by first class mail, and otherwise upon receipt;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.

 

  8.9. RELATIONSHIP OF PARTIES. The relationship of Borrower and Lender under
the Loan Documents is, and shall at all times remain, solely that of borrower
and lender, and Lender neither undertakes nor assumes any responsibility or duty
to Borrower or to any third party, except as expressly provided in this
Agreement and the other Loan Documents.

 

  8.10. ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged by
Lender to enforce or defend any provision of this Agreement, any of the other
Loan Documents or Other Related Documents, or as a consequence of any Default
under the Loan Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding of the Borrower, then Borrower shall immediately pay
to Lender, upon demand, the amount of all attorneys’ fees and expenses and all
costs incurred by Lender in connection therewith, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance of the Note as specified therein.

 

  8.11. IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in
this Agreement, all amounts payable by Borrower to Lender shall be payable only
in United States currency, immediately available funds.

 

  8.12. LENDER’S CONSENT. Wherever in this Agreement there is a requirement for
Lender’s consent and/or a document to be provided or an action taken “to the
satisfaction of Lender”, it is understood by such phrase that Lender shall
exercise its consent, right or judgment in a reasonable manner given the
specific facts and circumstance applicable at the time.

 

  8.13. LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Borrower
agrees that Lender may elect, at any time, to sell, assign or grant
participations in all or any portion of its rights and obligations under the
Loan Documents, and that any such sale, assignment or participation may be to
one or more financial institutions, private investors, and/or other entities, at
Lender’s sole discretion (“Participant”). Borrower further agrees that

 

24



--------------------------------------------------------------------------------

Lender may disseminate to any such actual or potential purchaser(s), assignee(s)
or participant(s) all documents and information (including, without limitation,
all financial information) which has been or is hereafter provided to or known
to Lender with respect to: (a) any party connected with the Loan (including,
without limitation, the Borrower, any partner, joint venturer or member of
Borrower, any constituent partner, joint venturer or member of Borrower and any
Guarantor); and/or (b) any lending relationship other than the Loan which Lender
may have with any party connected with the Loan. In the event of any such sale,
assignment or participation, Lender and the parties to such transaction shall
share in the rights and obligations of Lender as set forth in the Loan Documents
only as and to the extent they agree among themselves. In connection with any
such sale, assignment or participation, Borrower further agrees that the Loan
Documents shall be sufficient evidence of the obligations of Borrower to each
purchaser, assignee, or participant, and upon written request by Lender,
Borrower shall enter into such amendments or modifications to the Loan Documents
as may be reasonably required in order to evidence any such sale, assignment or
participation. The indemnity obligations of Borrower under the Loan Documents
shall also apply with respect to any purchaser, assignee or participant.

Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such lender from its obligations thereunder.

 

  8.14. SEVERABILITY. If any provision or obligation under this Agreement and
the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that provision shall be
deemed severed from the Loan Documents and the validity, legality and
enforceability of the remaining provisions or obligations shall remain in full
force as though the invalid, illegal, or unenforceable provision had never been
a part of the Loan Documents, provided, however, that if the rate of interest or
any other amount payable under the Note or this Agreement or any other Loan
Document, or the right of collectibility therefore, are declared to be or become
invalid, illegal or unenforceable, Lender’s obligations to make advances under
the Loan Documents shall not be enforceable by Borrower.

 

  8.15. NO WAIVER; SUCCESSORS. No waiver shall be implied from any failure of
Lender to take, or any delay by Lender in taking, action concerning any Default
or failure of condition, or from any previous waiver of any similar or unrelated
Default or failure of condition. Any waiver or approval hereunder must be in
writing and shall be limited to its specific terms. The terms and provisions
hereof shall bind and inure to the benefit of the heirs, successors and assigns
of the parties.

 

25



--------------------------------------------------------------------------------

  8.16. TIME. Time is of the essence of each and every term of this Agreement.

 

  8.17. HEADINGS. All article, section or other headings appearing in this
Agreement and any of the other Loan Documents are for convenience of reference
only and shall be disregarded in construing this Agreement and any of the other
Loan Documents.

 

  8.18. GOVERNING LAW. This Agreement shall be governed by, and construed and
enforced in accordance with the laws of the State of California, except to the
extent preempted by federal laws. Borrower and all persons and entities in any
manner obligated to Lender under the Loan Documents consent to the jurisdiction
of any federal or state court within the State of California having proper venue
and also consent to service of process by any means authorized by California or
federal law.

 

  8.19. USA PATRIOT ACT NOTICE. COMPLIANCE. The USA Patriot Act of 2001 (Public
Law 107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, Lender may from time-to-time request, and
Borrower shall provide to Lender, Borrower’s name, address, tax identification
number and/or such other identification information as shall be necessary for
Lender to comply with federal law. An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.

 

  8.20. INTEGRATION; INTERPRETATION. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments, renewals or extensions now or hereafter approved by Lender in
writing.

 

  8.21. JOINT AND SEVERAL LIABILITY. The liability of all persons and entities
obligated in any manner under this Agreement and any of the Loan Documents shall
be joint and several.

 

  8.22. COUNTERPARTS. To facilitate execution, this document may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the

 

26



--------------------------------------------------------------------------------

parties hereto. Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
date appearing on the first page of this Agreement.

“LENDER”

Wells Fargo Bank, National Association

 

By:  

/s/ authorized signatory

Lender’s Address:

Real Estate Group (AU #02955)

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Jeri Gehrer

With a copy to:

Wells Fargo Bank, National Association

Disbursement and Operations Center

2120 East Park Place, Suite 100

El Segundo, CA 90245

Attn: Shirley Floresca

“BORROWER”

 

KBS REIT ACQUISITION II, LLC, a Delaware limited liability company, By:   KBS
Limited Partnership,   a Delaware limited partnership   its sole member   By:  
KBS REAL ESTATE INVESTMENT TRUST, INC.     a Maryland corporation,     general
partner     By:  

/s/ Charles J. Schreiber, Jr.

      Charles J. Schreiber, Jr.       Chief Executive Officer



--------------------------------------------------------------------------------

Borrower’s Address:

c/o KBS Realty Advisors

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

Attn: Charles J. Schreiber, Jr.

 

2



--------------------------------------------------------------------------------

Exhibit A

DOCUMENTS

Exhibit A to MEZZANINE LOAN AGREEMENT between KBS REIT ACQUISITION II, LLC, a
Delaware limited liability company, as “Borrower,” and Wells Fargo Bank,
National Association, as “Lender,” dated as of July 6, 2006 (“Agreement”).

 

1. Loan Documents. The documents listed below, numbered 1.1 through 1.13,
inclusive, and amendments, modifications and supplements thereto which have
received the prior written consent of Lender, together with any documents
executed in the future that are approved by Lender and that recite that they are
“Loan Documents” for purposes of this Agreement are collectively referred to
herein as the Loan Documents.

 

  1.1 This Agreement.

 

  1.2 The Note of even date herewith in the original principal amount of the
Loan made by Borrower payable to the order of Lender.

 

  1.3 The Control Agreement of even date herewith by Borrower in favor of
Lender.

 

  1.4 The Indemnity Agreement of even date herewith by Borrower in favor of
Lender.

 

  1.5 The Pledge and Security Agreement of even date herewith by Borrower in
favor of Lender.

 

  1.6 Limited Liability Company Certificate of even date herewith executed by
the sole member of KBS REIT Acquisition II, LLC, a Delaware limited liability
company.

 

  1.7 Partnership or Joint Venture Certificate Authorizing The Execution of
Guaranty and Endorsement and Hypothecation of Property by KBS Limited
Partnership, a Delaware limited partnership.

 

  1.8 Certification of Trust of even date herewith executed on behalf of The
Schreiber Trust by the Trustee(s).

 

  1.9 Uniform Commercial Code Financing Statement naming Borrower as the debtor
thereunder and the Lender as the secured party thereunder.

 

  1.10 Corporate Resolution by KBS Real Estate Investment Trust, Inc., a
Delaware corporation.

 

  1.11 Mezzanine Manager’s Subordination and Agreement of even date herewith by
Borrower and Manager in favor of Lender.

 

  1.12 Co-Partnership, Joint Venture or Association Certificate Authorizing
Limited Liability Company Activity by KBS Real Estate Investment Trust, Inc., a
Delaware corporation.

 

1



--------------------------------------------------------------------------------

  1.13 Transfer Authorizer Designation of even date herewith by Borrower in
favor of Lender.

 

2. Other Related Documents (Which Are Not Loan Documents):

 

  2.1 Repayment Guaranty of even date herewith executed by KBS LIMITED
PARTNERSHIP, a Delaware limited partnership, as Guarantor in favor of Lender.

 

  2.2 Repayment Guaranty of even date herewith executed by PETER M. BREN, an
individual, and LINDA BREN, an individual, as Guarantor in favor of Lender

 

  2.3 Repayment Guaranty of even date herewith executed by CHARLES J. SCHREIBER,
JR., an individual, JILL KALIONZES SCHREIBER, an individual, and CHARLES J.
SCHREIBER, JR., as Trustee of The Schreiber Trust, also known as The Schreiber
Community Property Trust, established March 18, 1991, as amended, as Guarantor
in favor of Lender.

 

  2.4 Repayment Guaranty of even date herewith executed by PETER McMILLAN, an
individual, and TERESA STREMPEK, an individual, as Guarantor in favor of Lender.

 

  2.5 Repayment Guaranty of even date herewith executed by KEITH HALL, an
individual, and TONYA HALL, an individual, as Guarantor in favor of Lender.

 

  2.6 Intercreditor Agreement of even date herewith executed by Lender as
Mezzanine Lender therein, and Wells Fargo Bank, National Association, as the
Mortgage Lender therein.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

 

¨ NEW    ¨ REPLACE PREVIOUS DESIGNATION    ¨ ADD    ¨ CHANGE   
¨ DELETE LINE NUMBER              

The following representatives of KBS REIT ACQUISITION II, LLC, a Delaware
limited liability company (“Borrower”) are authorized to request the
disbursement of Loan Proceeds and initiate funds transfers for Loan Number
                     dated July     , 2006 between Wells Fargo Bank, National
Association (“Bank”) and Borrower. Bank is authorized to rely on this Transfer
Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.

 

    

Name

  

Title

  

Maximum Wire

Amount1

1.          2.          3.          4.          5.         

Beneficiary Bank and Account Holder Information

1.

 

Transfer Funds to (Receiving Party Account Name):   Receiving Party Account
Number:   Receiving Bank Name, City and State:   Receiving Bank Routing (ABA)
Number Maximum Transfer Amount:   Further Credit Information/Instructions:  

 

1



--------------------------------------------------------------------------------

EXHIBIT B

2.

 

Transfer Funds to (Receiving Party Account Name):   Receiving Party Account
Number:   Receiving Bank Name, City and State:   Receiving Bank Routing (ABA)
Number Maximum Transfer Amount:   Further Credit Information/Instructions:   3.
  Transfer Funds to (Receiving Party Account Name):   Receiving Party Account
Number:   Receiving Bank Name, City and State:   Receiving Bank Routing (ABA)
Number Maximum Transfer Amount:   Further Credit Information/Instructions:  

--------------------------------------------------------------------------------

1 Maximum Wire Amount may not exceed the Loan Amount.

Date: July     , 2006

KBS REIT ACQUISITION II, LLC,

a Delaware limited liability company

 

By:   KBS Limited Partnership,  

a Delaware limited partnership

its sole member

  By:   KBS REAL ESTATE INVESTMENT TRUST, INC.    

a Maryland corporation,

general partner

    By:  

 

      Charles J. Schreiber, Jr.       Chief Executive Officer

 

2